PRÉSIDENCE DE LA REPUBLIQUE

— Unité — Dignité— Travail

pecRET Ne 199. © 24137

PORTANT RETOUR AU DOMAINE DE L'ETAT D’UN PERMIS
D'EXPLOITATION ET D’AMENAGEMENT

LE PRESIDENT DE LA REPUBLIQUE,
CHEF DE L'ETAT

Vu la Constitution de la République Centrafricaine du 30 mars 2016 ;

Vu la Loi N° 08.022 du 17 octobre 2008, portant Code Forestier de la République
Centrafricaine ;

Vu le Décret N 96.074 du 07 mars 1996, portant transformation des permis
temporaires d'exploitation (PTE) N 69-73 ; 99 ; 119-123 ; 148 ; 152; 1551et
158 dé la SCAD en permis d’exploitation et d'aménagement (PEA) ;

Décret N° 16.218 du 30 mars 2016, portant promulgation de la Constitution de la
République Centrafricaine ;

‘Vu le Décret N° 19.056 du 25 février 2019, portant nomination du Premier Ministre, Chef
du Gouvernement ;

Yu le Décret N° 19.072 du 22 mars 2019, portant nomination ou confirmation des
Membres du Gouvernement ;

Vu Le Décret N° 18.128 du 02 juin 2018, portant organisation et fonctionnement du
Ministère des Eaux, Forêts, Chasse et Pêche et fixant les attributions du Ministre ;

SUR RAPPORT DU MINISTRE
DES EAUX, FORETS, CHASSE ET PECHE

LE CONSEIL DES MINISTRES ENTENDU,

DECRETE

sl :
Article 1%: Le Permis d’Exploitation et d’ Aménagement (PEA) n° 171, précédemment
attribué à la Société Centrafricaine d’Agriculture et de Déroulage (SCAD) situé
dans la préfecture de la LOBAYE, est fait retour au domaine de l'Etat.

Article2: Le présent Décret qui abroge toutes dispositions antérieures contraires et qui
prend effet à compter de la date de sa signature, sera enregistré et publié au
Journal Officiel.
Fait à Bangui, le 4 @ JUIL, 2018

Le Président de la République,
Chef de l'Efat

Pr. Faustin Archañge TOUADERA
